United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 5, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-20985
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DANIEL MEI,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-00-CR-544-4
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Daniel Mei appeals from his guilty-plea conviction for

conducting a monetary transaction with criminally derived

property.   He argues on appeal that the district court erred by

increasing his sentence by three offense levels pursuant to

U.S.S.G. § 3B1.1(b).   However, as noted by the Government, Mei’s

instant argument is barred by the appeal-waiver provision

contained in his written plea agreement.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20985
                                -2-

     Although the Government asserted the appeal waiver in its

brief, defense counsel did not file a reply brief.   He has

therefore failed to address the threshold issue before this

court.   However, as the record shows that Mei’s waiver of his

right to appeal was knowing and voluntary, that waiver should be

enforced as valid.   See United States v. Melancon, 972 F.2d 566,

567-68 (5th Cir. 1992).   Accordingly, Mei’s instant appeal is

DISMISSED.